Per Curiam.

Basically, the only question before the court is whether the Court of Appeals was correct in determining that appellee had complied with the order of the board, thus rendering the action in mandamus moot. It should be pointed out that the order of the board was limited to reinstating the appellant to the same or a similar position. The board declined to pass upon the question of back salary or damages allegedly incurred by appellant on the basis of lack of jurisdiction.
Appellee in his answer stated that he had complied with the order of the board and presented a certified copy of a personnel action form order by appellee reinstating her to her position which was filed with the Department of State Personnel. This complied with the order of the board, thus rendering the case moot.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Matthias, O’NeiUj, Herbert and Duncan, JJ., concur.
Schneider, J., concurs in the judgment.
Zimmerman, J., not participating.